Citation Nr: 1420282	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-15 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen service connection for a low back disorder.

3.  Whether new and material evidence has been received to reopen service connection for a coccyx disorder.

4.  Whether new and material evidence has been received to reopen service connection for right lower extremity radiculopathy.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for a coccyx disorder.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2013, the Veteran presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in San Antonio, Texas (i.e., a Travel Board hearing).  A transcript of the Board hearing has been associated with the "Virtual VA" electronic file.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The issues of service connection for a neck disorder, a low back disorder, and a coccyx disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  During the December 2013 Board hearing and prior to the promulgation of a decision by the Board, the Veteran, through the representative, requested withdrawal of the appeal of the issue of whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

2.  A RO decision in September 1975 denied service connection for low back pain and a coccyx injury, finding no current diagnosis of a low back or coccyx disorder.

3.  The Veteran did not appeal the September 1975 rating decision after being notified of his appellate rights, and no additional evidence was received within one year of the decision.

4.  Evidence received since the September 1975 rating decision is new and material regarding the issues of service connection for low back and coccyx disorders, as it contains evidence not previously considered that relates to the unestablished facts of current low back and coccyx disorders, so raises a reasonable possibility of substantiating the claims.

5.  A RO decision in July 2009 denied service connection for right lower extremity radiculopathy finding no currently diagnosed right lower extremity disorder.

6.  The Veteran did not appeal the July 2009 rating decision after being notified of his appellate rights, and no additional evidence was received within one year of the decision.
 
7.  Evidence received since the July 2009 rating decision is cumulative or does not relate to the unestablished fact of a right lower extremity disorder, so does not raise a reasonable possibility of substantiating the claim. 




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issue of whether new and material evidence has been received to reopen service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  The September 1975 rating decision that denied service connection for low back pain and a coccyx injury became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

3.  Evidence received since the September 1975 rating decision is new and material to reopen service connection for a low back disorder and a coccyx disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

4.  The July 2009 rating decision that denied service connection for right lower extremity radiculopathy became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

5.  New and material evidence has not been received to reopen service connection for right lower extremity radiculopathy.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue of Reopening Service Connection for Bilateral Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.
In this case, during the December 2013 Board hearing, the Veteran, through his representative, stated that he wished to withdraw his appeal regarding the issue of reopening service connection for bilateral hearing loss; hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  See Board hearing transcript at 2.  Accordingly, the Board does not have jurisdiction to review the appeal as to whether new and material evidence has been received to reopen service connection for bilateral hearing loss, and this issue is dismissed.

Duties to Notify and Assist

The claims to reopen service connection for a low back disorder and a coccyx disorder have been considered with respect to VA's duties to notify and assist.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the favorable outcomes of these appeals, which are a full grant of benefits sought, the Veteran's claims have been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Regarding the claim to reopen service connection for right lower extremity radiculopathy, additional discussion follows.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.159, 3.326(a).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Veteran was provided with notice in September 2010 regarding the date and bases of the previous denial of the claim for service connection for right lower extremity radiculopathy.  The notice informed the Veteran of the basis for the prior denial of the claim; specifically, that the evidence did not show that right lower extremity radiculopathy had been clinically diagnosed.  The Veteran was informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim for service connection; therefore, the September 2010 letter provided the notice required by the Kent decision.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA treatment records, the December 2013 Board hearing transcript, and the Veteran's statements.  VA has not provided the Veteran with a medical examination to address right lower extremity radiculopathy; however, there is no duty to provide a VA examination prior to reopening the claim.  See 38 C.F.R. § 3.159(c)(4)(iii).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for a Low Back Disorder and a Coccyx Disorder

The Veteran seeks to reopen service connection for a low back disorder and a coccyx disorder.  In September 1975, the RO denied service connection for low back pain and a coccyx injury, and informed the Veteran of the decision in a September 1975 letter.  The Veteran did not enter a notice of disagreement with this rating decision within one year or receipt of notice of the decision, and the decision became final.

In the September 1975 rating decision, the RO denied the claim for service connection for a low back pain and a coccyx injury on the basis that there was no currently diagnosed low back or coccyx disorder.  The RO considered the Veteran's service treatment records and a September 1975 VA examination report.  In light of the foregoing, new and material evidence must relate to the unestablished fact of current low back or coccyx disorder in order to raise a reasonable possibility of substantiating either of the claims. 

After reviewing evidence received since the September 1975 rating decision, the Board finds that it qualifies as new and material evidence and, therefore, is sufficient to reopen service connection for both a low back disorder and a coccyx disorder.  Specifically, VA treatment records from 2010 indicate that the Veteran has osteoarthritis involving the spine, although the particular part of the spine affected is not stated, and the Veteran's December 2013 Board hearing testimony includes assertions of a current low back herniated disc and a misaligned coccyx.  See Board hearing transcript at 8-9.  Lay testimony may be competent to establish a contemporaneous medical diagnosis if reporting a medical diagnosis by a doctor, and lay evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Justus, 3 Vet. App. at 512-513.

In summary, the newly received evidence relates to the unestablished facts of currently diagnosed low back and coccyx disorders.  This evidence was not previously considered and raises a reasonable possibility of substantiating the claims.  The United States Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for a low back disorder and a coccyx disorder.  The reopened issues are discussed in the REMAND section below.

Reopening of Service Connection for Right Lower Extremity Radiculopathy

The Veteran seeks to reopen service connection for right lower extremity radiculopathy.  In July 2009, the RO denied service connection for right lower extremity radiculopathy and informed the Veteran of the decision in a July 2009 letter.  The Veteran did not enter a notice of disagreement with this rating decision within one year of receipt of notice of the decision, and the decision became final.

In the July 2009 rating decision, the RO denied the claim for service connection for right lower extremity radiculopathy on the basis that right lower extremity radiculopathy had not been clinically diagnosed.  In light of the foregoing, new and material evidence must relate to the unestablished fact of current right lower extremity radiculopathy in order to raise a reasonable possibility of substantiating the claim.

The evidence at the time of the July 2009 rating decision included service treatment records, the July 1975 VA examination report, a June 2009 VA audiological examination report, and the Veteran's statements, which included the assertion of right leg pain in the September 2008 VA Form 21-526.  The medical evidence did not include a diagnosis of any right lower extremity disorder, to include radiculopathy.  The only indication of any complaint, symptom, or treatment for a right lower extremity disorder was the September VA Form 21-526 that listed "right leg pain" that began in 1972.  Service treatment records do not include any complaint, symptom, or treatment for a right lower extremity injury or disease, and the lower extremities were given a normal clinical evaluation during the March 1974 service separation examination.  

Evidence received since the July 2009 rating decision includes VA treatment records, VA audiological and psychological examination reports from March 2012, and the Veteran's testimony from the December 2013 Board hearing.  The medical evidence, including VA treatment records, does not include a current diagnosis of any right lower extremity disorder or any history relating to a diagnosis of a right lower extremity disorder.  The Veteran did not testify or submit a statement to VA indicating that he has been clinically diagnosed with right lower extremity radiculopathy.  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis by a doctor).   

During the December 2013 Board hearing, the Veteran testified that he experiences pain radiating from the back and down his right leg.  See Board hearing transcript at 10.  The Veteran is competent to report experiencing pain radiating from the back to the right lower extremity, and such statements are presumed to be credible for the purpose of determining whether the case should be reopened.  See Layno v. Brown, 6 Vet. App. 465 (1994); Justus at 512-513.  However, radiating pain, in and of itself, is not a current diagnosis of disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The Court held that symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

On review of the new evidence, the Board finds that the new evidence is not material evidence upon which the claim can be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  Although the new evidence relates to the unestablished fact of a current diagnosis of right lower extremity radiculopathy, this evidence regarding current symptomatology does not raise a reasonable possibility of substantiating the claim because it does not indicate a current diagnosis of right lower extremity radiculopathy; it only presents symptoms of radiating pain down the right leg.  Moreover, the Veteran has previously asserted right leg pain, and the new evidence is therefore cumulative of the evidence at the time of the final July 2009 rating decision.  Accordingly, the evidence received since the final denial of the claim in July 2009 is not new and material, and reopening of service connection for right lower extremity radiculopathy is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The appeal of whether new and material evidence has been received to reopen service connection for bilateral hearing loss is dismissed.

New and material evidence having been received, the appeal to reopen service connection for a low back disorder is granted.

New and material evidence having been received, the appeal to reopen service connection for a coccyx disorder is granted.

New and material evidence not having been received, the appeal to reopen service connection for right lower extremity radiculopathy is denied.



REMAND

After a review of the record, the Board finds that additional development is needed before proceeding to appellate review on the issues of service connection for a neck disorder, a low back disorder, and a coccyx disorder.  Specifically, a VA examination is required to fulfill VA's duty to assist the Veteran substantiate the claims, and additional VA treatment records must be obtained to ensure that the record is complete for appellate review.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (stating that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service). 

The Veteran has provided some competent evidence of a current disability or persistent or recurrent symptoms of a disability with respect to the neck, low back, and coccyx.  During the December 2013 Board hearing, the Veteran testified that he has been diagnosed with herniated discs in the cervical and lumbar spine, and a "crooked" coccyx.  See Board hearing transcript at 8-10.  VA treatment records from 2010 also reflect current osteoarthritis of the spine, but it is not clear what part of the spine is affected; therefore, it is possible that the Veteran has osteoarthritis of the cervical spine (neck), the lumbar spine (lower back), both, or neither.

Regarding the relationship of these disorders to service, the Veteran contends that a neck disorder, a low back disorder, and a coccyx disorder are all related to service through a combination of injuries on active duty and responsibilities as a fabric and rubber products specialist.  See id. at 3-4.  Specifically, the Veteran asserts that a series of motor vehicle accidents and heavy lifting duties during service caused present day disorders in the neck and low back.  See id.  Review of the service treatment records reflect several instances of treatment for low back pain, including in December 1970, September 1971, July 1972, and August 1973.  Treatment for injuries sustained in a motor vehicle accident is noted in October 1972, with particular attention to pain in the coccyx region and lower back.  The Veteran also reported a history of recurrent back pain in the March 1974 report of medical history.

Other than the September 1975 VA examination that followed shortly after the Veteran's separation from service in April 1974, the Veteran has not received VA examinations for the service connection claims for a neck disorder, a low back disorder, or a coccyx disorder.  The Veteran was offered a VA examination of these disorders in March 2012 at the VA Medical Center in Corpus Christi, Texas, but the Veteran declined to schedule an examination appointment at this location.

In addition, the record indicates that there are records pertinent to the Veteran's claims for service connection which are not currently associated with the claims file.  During the December 2013 Board hearing, the Veteran testified that he has been treated for neck and low back disorder symptoms at the VA Medical Center in Harlingen, Texas, for approximately 10 years.  See Board hearing transcript at 6-7.  VA has obtained the VA treatment records from August 2010 to December 2010, and from May 2011 to July 2011; however, there are presently no VA treatment records associated with the claims file that predate August 2010.  As previous treatment records may assist in substantiating the Veteran's claims for service connection, a remand is necessary for VA to satisfy its duty to assist the Veteran.

Accordingly, the issues of service connection for a neck disorder, a low back disorder, and a coccyx disorder are REMANDED for the following action:

1.  Obtain any outstanding treatment records from the Harlingen VA Outpatient Clinic in Harlingen, Texas.  If the search for such records has negative results, the RO should notify the Veteran and place a statement to that effect in the claims file or the Virtual VA electronic claims file.  Any positive results should be associated with the claims file or the Virtual VA electronic claims file. 

2.  Schedule the Veteran for an appropriate medical examination(s) for each of the claimed disabilities presented in this case.  If feasible, the medical examination(s) should be arranged at the Harlingen VA Outpatient Clinic.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  In the examination report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should state, for each diagnosis, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that any current disability had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein.  
 
The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

3.  When the development above has been completed, the remanded issues should be readjudicated.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


